Citation Nr: 1211663	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acute and subacute peripheral neuropathy, to include as secondary to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the Veteran's claimed peripheral neuropathy.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.  While the transcript denotes that another Veterans Law Judge held the Veteran's hearing, this is erroneous, and the undersigned Veterans Law Judge did, in fact, hold this Veteran's hearing.

This case was initially before the Board in October 2010, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served from June 1966 to July 1967 in the Republic of Vietnam, and thus he is presumed to have been exposed to herbicides as a result of his military service.

2.  The Veteran's first complaint of any neurologic symptomatology of record is in a December 2000 EMG; during the appeal period, the Veteran has been diagnosed with peripheral neuropathy.

3.  The lay evidence is clear that while peripheral neuropathy symptomatology began during service, such symptomatology did not resolve within two years of onset.

4.  The evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy was the result of herbicide exposure during military service.


CONCLUSION OF LAW

The criteria establishing service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for peripheral neuropathy, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection may be established on a presumptive basis for acute and subacute peripheral neuropathy if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

For purposes of that section, the term acute and subacute peripheral neuropathy is means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.

The VA General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

As noted in the Board previous remand, the Veteran has asserted that his peripheral neuropathy is related to his exposure to Agent Orange in the Republic of Vietnam.  Additionally, he asserted that such neurologic problems have been ongoing since his military service.  Specifically, it was indicated at the March 2010 hearing that the Veteran's symptomatology began in August 1967, during service, following his return from Vietnam.  His spouse testified at the hearing that she observed the Veteran's symptomatology since that time, and confirmed that his symptomatology began at approximately that time.

The earliest notation of record reflecting any treatment for peripheral neuropathy is dated in December 2000, when it appears that the Veteran underwent an electomyolography (EMG).  He has been continuously treated for his peripheral neuropathy with both VA and private physicians since then.  The Board concedes that the Veteran has a diagnosis of peripheral neuropathy in this case.

Additionally, the Veteran's service personnel records document that he served in the Republic of Vietnam from June 1966 to July 1967; thus, he is presumed to have been exposed to herbicides as a result of such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Unfortunately, the Board cannot award service connection on a presumptive basis in this case, even though the Veteran has a diagnosis of peripheral neuropathy and has established exposure to herbicides.  The reason for this is that there is no evidence that there was ever any "transient" event of peripheral neuropathy.  The Veteran's lay evidence, corroborated by his spouse, indicates that his symptomatology has been ongoing since military service.  In order for the presumptive service connection regulations to apply, the Veteran's peripheral neuropathy must have began within weeks or months of his exposure and resolved within two years of its onset.  See 38 C.F.R. § 3.309(e), Note 2.  As the Veteran has stated that his neuroapathic symptoms did not ever resolve, the claimed condition does not meet the statutory definition of acute and subacute peripheral neuropathy contained within the presumptive regulations.  See 38 C.F.R. § 3.307, 3.309(e).

Instead, this case turns on the issue of whether the Veteran's diagnosed peripheral neuropathy is otherwise related to military service, particularly his exposure to herbicides therein.  After resolving the benefit of the doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy is warranted in this case.  

As noted above, the Veteran and his spouse have attested that his peripheral neuropathy began in service and has been continuous since that time.  Moreover, medical evidence of record attributes the peripheral neuropathy to active service, as will be explained below.

In March 2008, the Veteran's private physician, Dr. B.A.B., MD, submitted a letter noting the Veteran's difficulty with lower extremity numbness and "burning."  He noted that the Veteran had an EMG in April 2007 which demonstrated prominent polyneuropathy, which was contrasted by the December 2000 EMG which did not demonstrate any peripheral polyneuropathy at that time.  He diagnosed the Veteran with significant peripheral neuropathy, though he stated that he was "not able to show a particular etiology of his neuropathy" at that time.  He concluded, however, that he "worr[ied] that this could be a delayed reaction to exposure to defoliants during [the Veteran's] Vietnam experience."  As such opinion was speculative, the Board remanded for a VA examination of the Veteran.  

Upon VA neurologic consultation in December 2010, the Veteran reported that numbness and tingling began in his feet during the late 1960s and gradually worsened over time.  He indicated that his numbness and tingling in his hands began in the 1970s, and that has also gradually worsened over time.  The Veteran was referred for an EMG, which was performed in January 2011.  An addendum in January 2011 noted that the Veteran's peripheral neuropathy could be the product of two different etiologies: (1) a neuropathy possibly attributable to exposure to a toxin; or (2) a myelopathy (spinal cord injury).  The examiner noted that these abnormalities were apparent on previous examinations by outside examiners and that it was impossible to conclude exactly when they emerged, but were present on the earliest documented examination.  The examiner stated that his best estimate at that time was that there was likely a contribution from both components, though it was impossible to conclude at that time.  He stated that additional testing may help to clarify the question, noting that the EMG performed was a low-quality study.

Another addendum was obtained in July 2011, which noted that a VA EMG revealed a "pattern interpreted as consistent with polyneuropathy on a pattern of atypical motor units in the distribution of multiple nerve roots and atypical nerve conduction studies."  It was also noted that an MRI demonstrated mild cervical myelopathy in the mid-cervical region and impingement on multiple nerve roots in the cervical region.  The lumbar spine MRI revealed mild forminal stenosis but does not reveal multi-level impingement that would explain his lower extremity symptomatology.  

The examiner stated that the examining VA doctors have observed two different pathologic processes which could conceivably explain his long-standing peripheral neuropathy: a mild cervical myelopathy and an atypical pattern of mild neuropathic changes on multiple EMGs.  The etiology of the myelopathy was most likely structural and explained his brisk reflexes on examination.  The possible etiologies of his neuropathy were diabetes, toxic exposure and a hereditary process.  The examiner further stated that it was impossible to definitively determine which of these processes has caused his long-standing symptomatology.  He noted that the argument against myelopathy is that the pattern of symptoms-ascending sensory symptomatology without significant motor symptoms-is rarely seen in myelopathy; the argument against neuropathy is that the temporal evolution of his symptoms is atypical and his examination and electrophysiologic findings are relatively mild for such long-standing symptoms.  Ultimately, the examiner stated that he would assess the argument against myelopathy stronger, and the most likely cause of his long-standing sensory findings is a neuropathy.  He noted that the Veteran had two primary explanations for his neuropathy: impaired glucose tolerance and toxic exposure.  He reiterated that it was impossible to ascertain which processes caused his neuropathy, but given the duration of the symptomatology and his atypical findings, the examiner stated that the most likely etiology of his neuropathy was his toxic exposure.

On the basis of the above opinions and by resolving benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy is due to herbicide exposure during service.  The above July 2011 VA examiner specifically found that cervical myelopathy was not the cause of the Veteran's symptomatology because of the atypical pattern of symptomatology presentation; instead, he concluded that the Veteran's peripheral neuropathy was more likely the result of a neuropathy caused by either a diabetic process or exposure to herbicides.  Given the presentation of symptoms in this case and the long-standing nature of those symptoms, the examiner further stated that the most likely cause of the Veteran's peripheral neuropathy was his exposure to herbicides in service.  

Accordingly, with the evidence in equipoise as to the whether the Veteran's peripheral neuropathy was the result of herbicide exposure in service, the Board finds that service connection for peripheral neuropathy is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303; Combee, supra.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for peripheral neuropathy is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


